                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                 1:18-cv-00263-FDW

ISAAC DANIEL HUGHES,                )
                                    )
            Plaintiff,              )
                                    )
            vs.                     )
                                    )                         ORDER
MADISON COUNTY DETENTION            )
FACILITY, et al.,                   )
                                    )
                                    )
            Defendants.             )
___________________________________ )

        THIS MATTER is before the Court on periodic status review following the return of mail

sent to Plaintiff’s listed address as undeliverable. On May 24, 2019, the Court entered an Order

requiring the Clerk to mail summons forms to Plaintiff to fill out and return to the Clerk for service

of process on Defendants. [Doc. 9]. Plaintiff’s current address is listed on the docket report as

Madison County Detention Center, 348 Medical Park Drive, Marshall, North Carolina 28753. On

June 3, 3019, the Court received notice that this Court’s order was being returned as undeliverable

to Plaintiff, as Plaintiff is no longer at that address, and there is no updated address. Therefore,

the Court will dismiss this action without prejudice. A plaintiff has the obligation to notify the

Court of an address change. Plaintiff has failed to notify the Court of his change in address.

Therefore, this action will be dismissed without prejudice for failure to prosecute. Accord Walker

v. Moak, Civil Action No. 07-7738, 2008 WL 4722386 (E.D. La. Oct. 22, 2008) (dismissing

without prejudice a § 1983 action for failure to prosecute under Rule 41(b) of the Federal Rules of

Civil Procedure where the plaintiff did not notify the court of his new address upon his release

from jail).
                          IT IS, THEREFORE, ORDERED that:

                          1.   This action is dismissed without prejudice.

                          2.   The Clerk is directed to terminate the case.


Signed: August 22, 2019




                                                                2
